DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10-15, 18-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nusko et al (20050282009) in view of Linke (2137692) and Wilcox et al (5826421).
Nusko teaches an electrically conductive yarn (Title) comprising an elastomeric monofilament (Detail 2; Paragraphs 26, 28) and an electrically conductive thread (Detail 3) applied about the core.
While Nusko essentially teaches the invention as detailed, it teaches applying the electrically conductive thread by wrapping.  Linke, however, teaches that it is well known in the art that other types of wraps provide for a more secure sheath than wrapping (Column 1, line 9 - Column 2, line 5).  Therefore, it would have been obvious to one of ordinary skill in the art 
While the combination of Nusko and Linke essentially teaches the invention as detailed, it fails to specifically teach crocheting.  Wilcox, however, shows that crocheting is a well-known application method in the textile arts (Column 3, lines 51-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have crocheted the electrically conductive thread of Nusko to the core, so as to more securely connect the sheath and core.  Wilcox teaches various looped applications that provide such understood security.
 In regards to Claims 2 and 15, Nusko teaches the elastomeric monofilament is formed of polyurethane or rubber (Paragraph 26).
In regards to Claims 5 and 18, Nusko teaches the electrically conductive thread is formed of silver-coated synthetic fiber (Paragraph 33).
In regards to Claims 6 and 19, Applicant provides no criticality or unexpected results arising from the electrically conductive thread being formed of nanocarbon-impregnated synthetic fiber.  The ordinarily skilled artisan teaches electrically conductive thread, and would be more than capable of substituting any recognized functional equivalent, including nanocarbon-impregnated synthetic fiber.  Applicant did not invent this thread, as it is easily sourced in industry as detailed in Applicant’s specification.  

In regards to Claim 10, Nusko teaches the electrically conductive thread is crocheted around said elastomeric monofilament while said elastomeric monofilament is under tension (Examples: predrawn).
In regards to Claims 11 and 12, Nusko teaches using the electrically conductive yarn as a warp in a woven fabric (Example 6).
In regards to Claims 13 and 14, while Nusko does not specifically teach knitting or braiding the electrically conductive yarn, the yarn is more than capable of being knitted or braided.  It should be noted, again, Applicant provides no criticality or unexpected results arising from the use of the electrically conductive yarn in a knit or braid instead of a weave.  The ordinarily skilled artisan would understand that any yarn could be woven, knitted, or braided, without undue experimentation.
In regards Claims 21-26 and 28-30, the methods as claimed are just general providing of materials, all of which is detailed above.
Response to Arguments
Applicant's arguments filed 10 January 2021 have been fully considered but they are not persuasive.
Applicant argues:
There is no teaching, either in Nusko, Linke or Wilcox, that knitting, or other looping methods, such as crocheting, which may be suitable for use with non-conductive thread would be suitable for use with an electrically conductive thread and that the electrically conductive thread would retain its electrical conductivity.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732